Title: From George Washington to Colonel Richard Gridley, 19 April 1777
From: Washington, George
To: Gridley, Richard



Sir
Head Quarters Morris Town. 19th April 1777

This days post brought me your favour of the 10th Inst. The Articles composing Mr Guilds account (inclosed) having been delivered while General Ward commanded in Boston, it is necessary that his Certificate should be obtained, when that is done, General Heath will give the proper Order for payment, General Knox having the superintendance of these affairs, will employ Mr Guild if he thinks it convenient & necessary. I am Your Most Obt

G.W.

